Citation Nr: 1755430	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  11-10 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

Entitlement to a disability rating in excess of 10 percent for right knee
patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	Heather S. VanHoose, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1985 to December 1988. 

This matter comes to the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2013, the Veteran testified during a videoconference hearing before
the undersigned Veterans Law Judge.  A transcript is included in the Virtual VA
claims file.

The Board previously remanded this case in March 2014 for additional evidentiary development.

The Board finds there has been substantial compliance with its prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  


FINDINGS OF FACT 

1.  The Veteran's right knee patellofemoral syndrome is manifested by pain and tenderness, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 10 degrees or more.

2.  Resolving reasonable doubt in the Veteran's favor, mild medial subluxation of the femur and tibia on both sides warrants a separate 10 percent compensable rating.

  
CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for right knee
patellofemoral syndrome has not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2017).

2.  The criteria for a separate 10 percent rating, and no more, for knee subluxation has been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in September 2010, November 2010, and January 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The record reflects that all available records pertinent to the claim have been obtained, including from the Social Security Administration, and that the Veteran has been afforded an adequate VA examination.  Accordingly, the Board will address the merits of the claims. 

II.  Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. at 354.

Where there is a question as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

III.  Analysis 

In November 2010, the RO assigned a 10 percent disability rating, effective September 1, 2010, for the Veteran's patellofemoral syndrome of the right knee disability.  The Veteran's right knee disability was rated as 10 percent disabling under Diagnostic Code 5260.  

When considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board does not find that the Veteran's functional losses equate to the criteria required for a 20 percent or greater rating under either 38 C.F.R. § 4.71a, Diagnostic Code 5260 or Diagnostic Code 5261, or separate compensable ratings under these same Diagnostic Codes.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca. 

The regulations provide that a normal range of motion of the knee is 0 degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II.  Diagnostic Code 5260 provides a noncompensable rating when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire appeal period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While a veteran's entire history is reviewed when making a disability determination, where service connection has already been established an increase in the disability rating is at issue, it is the present level of disability that is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's right knee patellofemoral syndrome is manifested by pain and tenderness, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 10 degrees or more; degenerative or traumatic arthritis; reduction in muscle strength; joint instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint.  The June 2017 VA examination indicates the Veteran's right knee's range of motion as being 110 degrees flexion and 0 degrees in extension.  The VA examiner reported that there was no evidence of painful motion.  While there was objective evidence of crepitus noted, there was no additional loss of motion noted following repetitive motion.  The VA examiner reported that there is no evidence of instability upon physical examination. The Board considered a higher rating under Diagnostic Code 5260, but the Veteran's June 2017 VA examination range of motion findings did not support the Veteran meeting the requirements for an increased disability rating for his right knee disability.  See Diagnostic Code 5260.  In addition, the criteria for a separate compensable rating under Diagnostic Code 5261 is not met.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually occurs.  See VAOPGCPREC 9-98.

The VA examiner also specifically found that pain, weakness, fatigability or incoordination do not significantly limit functional ability with repeated use over a period of time.  Thus even if there was additional limitation of motion during any flare-ups, based on the Veteran's reported functional ability, the Board finds that the overall impairment resulting from his right knee disability would still more closely approximate no more than a 10 percent evaluation due to painful motion.   

The Board also considered whether higher and/or separate ratings would be warranted for the right knee disability on the basis of additional functional impairment and loss.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board finds that any additional functional loss and impairment is not to the degree to warrant a rating in excess of 10 percent for the knee under Diagnostic Code 5260 and/or a separate compensable/higher rating under Diagnostic Code 5261, based on the June 2017 VA examination which indicated that while the Veteran's knee's range of motion was abnormal, the limited range of motion itself did not contribute to functional loss. 

The Board has also considered other diagnostic codes to determine if higher evaluations are warranted.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  

Notably, Diagnostic Code 5258, Cartilage, Semilunar, Dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a.  Diagnostic Code 5259, Cartilage, Semilunar, Removal, symptomatic, provides for a 10 percent rating.  38 C.F.R. § 4.71a (2016).

The Board finds that a separate or higher rating is not warranted under Diagnostic Codes 5258 or 5259.  While the Veteran reported locking and pain, the June 2017 VA examination indicates no joint effusion.  An October 2010 VA examination also found no effusion, and a February 2012 VA examination also found no effusion.  Accordingly, frequent episodes of locking, pain, and effusion have not been demonstrated to warrant a 20 percent evaluation under Diagnostic Code 5258. 

The June 2017 VA examination reported mild medial subluxation of the femur and
tibia on both sides with the knee joint spaces relatively preserved laterally and medially.  The patellofemoral articulation also showed preserved joint space and a very tiny marginal osteophyte formation was observed along the articular surface of the patella, more prominent on the left side.  The June 2017 VA examination reported no instability with specific instability testing.  Because the VA examiner reported mild medial subluxation of the femur and tibia, this warrants a separate disability rating under Diagnostic Code 5257.

Diagnostic Code 5257 provides for a 10 percent rating for recurrent subluxation or lateral instability that is slight in nature, 20 percent if moderate, and 30 percent for severe.  The lack of objective evidence of knee instability during testing and the characterization of the medial subluxation of the femur and tibia as "mild" supports a finding of no more than slight disability.  Hence, a 10 percent rating, and no more, is warranted under Diagnostic Code 5257. 

The Board acknowledges the Veteran's assertions that his right knee disability warrants higher and/or separate ratings.  The Board considered the Veteran's reported symptoms in conjunction with the clinical findings of record and determines that higher and/or separate ratings for the Veteran's right knee disability are not warranted.  In making this determination, the Board has reviewed all prior VA examinations and treatment records, including records from the Social Security Administration.  Great weight is given to the June 2017 VA examination, as it was policy compliant and the rationales provided were supported by the examination findings, and by prior VA examinations that did not show a greater degree of limitation of motion or other symptoms.  

The Board has considered whether referral for extraschedular consideration is warranted.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. Â§ 3.321 (b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  While during the November 2013 hearing, the Veteran reported difficulty descending stairs and flare ups of pain with certain activities, such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations arise because of the above factors.  

The Board acknowledges that the Veteran uses a brace and cane to alleviate his symptoms.  Although the use of a brace and cane is not contemplated under the rating criteria, the symptoms corrected/alleviated by the use of the brace are addressed.  In fact, the Veteran's medical treatment records and VA examinations describe the level of his disability when he is not using a brace and, as noted above, those symptoms are contemplated under the ratings criteria.  C.f. Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  In addition, the Board finds that the use of a brace and cane is not exceptional or unusual for someone with a right patellofemoral syndrome disability.  

Thus, the Veteran's disability is contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As such, the Board concludes that referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an increased rating in excess of 10 percent for right knee right knee patellofemoral syndrome is denied.

A 10 percent rating, and no more, for mild knee subluxation is granted, subject to the law and regulations governing the payment of monetary benefits. 




____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


